DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submissions filed on 20 October and 10 November 2022 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant independent claims 3, 12, and 16 have been amended to require that the recited cryogel has a property of increasing a proportion of M2 macrophages to M1 macrophages ranging from more than 1.25 times. This newly added limitation does not appear to be adequately supported by the original disclosure as filed and is therefore new matter.
Response to Arguments Related to This Issue: In applicant’s response, applicant cites original claims 5, 15, and 19, paragraph [0093] of the instant specification, and figure 13D of the instant application as allegedly providing support to his newly added limitation, as of applicant’s response on 20 October 2022, page 6, top paragraph. However, it is the examiner’s position that these portions of the disclosure fail to adequately support the newly added limitation for at least the following reasons.
First, the prior claims cited by applicant recite that the cryogen is injectable and has a property of regulating [the] proportion of M2 macrophages. These claims do not recite that the hydrogel has a property of increasing the proportion of M2 macrophages to M1 macrophages, as M1 macrophages are not mentioned by the cited claims. In fact, upon reading those claims, one of ordinary skill in the art may have thought that the M2 macrophages are reduced rather than increased, because the term “regulating” is often used in immunology to refer to reducing (or at least stopping an increase) rather than increasing. (For example, regulatory T-cells are used to stop the increase of an immune response to prevent the immune response from becoming too large; as such, the skilled artisan would have expected the term “regulating proportion of M2 macrophages” to have referred to tamping down the increase in the proportion of M2 macrophages rather than increasing the proportion of M2 macrophages.)
With regard to paragraph 0093 of the specification, this paragraph in-part discloses the following, as of page 28 of the instant specification.

    PNG
    media_image1.png
    415
    639
    media_image1.png
    Greyscale

This paragraph recites that the repaired M2 macrophages were more than three times that of the M1 macrophages representing inflammation. However, this text does not appear to fully correspond to the presently claimed subject matter. This is because the M2 macrophages discussed here appear to be only those which are repaired, and does not include both repaired and non-repaired M2 macrophages. Furthermore, the M1 macrophages discussed here appear to be only those that represent inflammation; it does not appear to include the total population of M1 macrophages which include both those which represent inflammation and which do not represent inflammation. As such, the above-reproduced text does not appear to provide a disclosure regarding the total M2 and M1 macrophage population, as the disclosure above only represents a portion of the M2 and M1 macrophage populations.
Figure 13D is reproduced below.

    PNG
    media_image2.png
    259
    582
    media_image2.png
    Greyscale

The above-reproduced diagram appears to teach a M2/M1 macrophage ratio of about 3.5, which exceeds the required 1.25, as of the “CS-PU cryogen” bar in the right-most bar graph reproduced above. Nevertheless, this fails to provide adequate support for the claimed range more than 1.25 times, at least because the requirement of more than 1.25 times does not include an upper limit.
According to MPEP 2163.05(III), third paragraph, with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. This section of the MPEP cites a court decision in which ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." In the cited case, a corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. As such, in view of the guidance provided here in the MPEP, the data presented in the instant drawings would not appear to provide adequate support for a range of M2 to M1 macrophages that has no upper limit.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the cryogel comprises the cross-linking agent according to claim 1, and also recites that the cryogel is obtained by reacting this crosslinking agent with a specific polymer. These two limitations appear to be in contradiction with each other; as best understood by the examiner, it appears to be the case that a cryogel which is made by reacting a specific crosslinking agent would not comprise said crosslinking agent because the chemical structure of the crosslinking agent would have been changed by the reaction.
To explain this further, the recited crosslinking agent comprises aldehyde groups. The skilled artisan would have understood that aldehyde groups are highly reactive functional groups, and a chemical with multiple aldehyde groups such as formaldehyde would have been unsafe for various forms of non-topical administration to a living organism due to the reaction of the aldehydes with the proteins present in the body of the living organism. However, a structure formed by a reaction of said aldehyde containing structure would no longer have comprised said aldehydes, because the aldehydes would have reacted to have formed imines, which are not aldehydes. Therefore, a composition cannot both comprise the crosslinking agent and also comprise the product made from reacting a crosslinking agent with another material.
For the purposes of examination under prior art, the examiner understands claim 3 to require the presence of a cryogen made from reacting the aldehyde containing nanoparticles of claim 1 with a polymer having an amine group. Claim 1 is not understood to require the presence of a crosslinking agent containing aldehyde groups.

Previously Applied Prior Art Rejection is Withdrawn
The examiner previously rejected the instant claims over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287). The examiner presents the following rationale to explain why this rejection has been withdrawn.
Hoare et al. (hereafter referred to as Hoare) is drawn to in situ gelling hydrogels, as of Hoare, title and abstract. Said hydrogels have the following structure, as of Hoare, figure 1 and figure in abstract, reproduced below.

    PNG
    media_image3.png
    399
    758
    media_image3.png
    Greyscale

The hydrogel of Hoare can be used to encapsulate cells, as of Hoare, paragraph 0234. 
Hoare differs from the claimed invention because the aldehyde-derivatized particle of the above-reproduced diagram is not a polyurethane particle. In fact, Hoare appears to teach that the aldehyde-derivatized particle is made from polysaccharides, as of Hoare, paragraph 0034.
Hsiao et al. (hereafter referred to as Hsiao) teaches hydrogels made from polyurethane particles, as of Hsiao, page 29273, title and abstract, and figure in abstract, reproduced below.

    PNG
    media_image4.png
    344
    888
    media_image4.png
    Greyscale

This hydrogel appears to be used for the delivery of cells, as of Hsiao, title and abstract.
Hsiao differs from the claimed invention because the polyurethane particles are not derivatized with aldehyde groups.
It is the examiner’s position that the skilled artisan would have been motivated to have made a cryogel from reacting chitosan with a polyurethane nanoparticle having a plurality of aldehyde groups in view of the combination of Hoare in view of Hsiao. Nevertheless, it is the examiner’s position that the skilled artisan would have had no reason to have expected that this hydrogel would have inherently increased the proportion of M2 macrophages to M1 macrophages in an amount of more than 1.25 times. The fact that a certain result or characteristic (the ability to increase the proportion of M2 macrophages to M1 macrophages in the claimed range) may occur or be present in the prior art (e.g. Hoare, Hsiao, and/or the combination thereof) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not what would have resulted from optimization of the prior art. A composition comprising chitosan which has reacted with a crosslinking agent comprising a plurality of polyurethane nanoparticles derivatized with aldehyde groups is not necessarily present in the prior art, though may have been obvious in view of routine optimization. As such, a rejection cannot be based upon what would have been present inherently in a composition comprising chitosan which has reacted with a crosslinking agent comprising a plurality of polyurethane nanoparticles derivatized with aldehyde groups because this was not necessarily present in either of the above cited prior art references.
As such, the previously applied rejection over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287), which was previously applied in the office action on 20 June 2022, has been withdrawn in view of the current claim amendments. Nevertheless, the instant claims are not in condition for allowance because they are subject to a rejection under 35 U.S.C. 112(a) and 112(b) above.

Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 including two appendices has been submitted in applicant’s response on 10 November 2022.
The declaration appears to have been submitted in order to provide data to overcome the previously applied obviousness rejection over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287). See paragraph #7 of the declaration, which declares that the cited references fail to disclose, teach, or suggest the newly amended limitations of the instant claims, and are not effective as the claimed invention. However, this rejection has been withdrawn by the examiner. As such, the examiner has not substantively addressed the subject matter in the declaration in this office action.

Response to Arguments
Applicant has provided arguments in applicant’s response on 20 October 2022. These arguments address the previously applied obviousness rejection over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287). This rejection has been withdrawn. As such, applicant’s arguments are understood to be moot in view of the withdrawal of the rejection that they address, and will not be addressed substantively.

Conclusion
 No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612